DETAILED ACTION
Status of claims
This action is in response to the application filed on 4/9/2018. Claim 1 – 17 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 7 and 16 objected to because of the following informalities: Claim 7 and 16 are not properly ended with a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




The term “analogous” in claim 6 and 13 is subjective term which renders the claim indefinite. The tem “analogous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of the ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 
The term “similar” in claim 7 and 16 is relative term which renders the claim indefinite. The tem “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of the ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 4, 8 – 11, 14  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC)	in view of Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter, Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016, and Shadan, US005893929, Mutually Controlled Match-Line-To-Word-Line Transfer Circuit, 1999.

Regarding Claim 1, Taha teaches: A code processor (See at least Taha, Abs. Ln. 1 – 2, where memristor-based neuromorphic circuits [code processor]) comprising: 
a plurality of processing layers connected in series, each processing layer comprising a number X of processing cells operating in parallel, (See at least 
non-volatile memory (See at least Taha, Abs, ln. 1 – 2, Memristor-based [non-volatile memory])
wherein the number X of processing cells in each processing layer are configured to (1) receive a number X of input codes (See at least Taha, Fig. 6b, where cells in each layer are configured to receive a number of inputs),
steps (1) through (5) are performed in a processing layer order starting from a first processing layer and proceeding successively to each next processing layer until a last processing layer is reached (See at least Taha, Fig. 6b, where the neurons perform processing from bottom layer [first processing layer] to the middle layer [next processing layer] and ends at the top layer [last processing layer]),
where X is the number of functionalities individually provided and defined by each processing layer (See at least Taha, Fig. 6b, where the number of input in each layer are the feature [functionalities] defined by the processing layer).
Taha did not explicitly teach: 
An output buffer
each processing cell comprising a first memory array pre-configured with a plurality of content codes and a second memory array pre-configured with a plurality of responsive codes,
(2) compare the number X of input codes with their content codes in parallel, 
(3) generate a number X of responsive codes or less,
(4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
Wang I explicitly teaches: 
each processing cell comprising a first memory array pre-configured with a plurality of content codes (See at least Wang I, Fig. 13 and para. 0002, ln. 4 – 5, where 130 Non-Volatile Cam memory cell array configured with non-volatile content data)
(2) compare the number X of input codes with their content codes in parallel (See at least Wang I, Fig. 13 and para. 0002 Ln. 4 – 5, where the configured non-volatile content data searchable [compare] by input content data, the input B(1) – B(n) are processed in parallel),
Taha teaches a neural network embodiment with plurality of processing cells. Wang I teaches a CAM based information processing unit similar to a genetically configured neuron layer for processing information (See at least Wang I, para. 0002, ln. 9 – 10). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha’s teaching with Wang I’s teaching to achieve the claimed teaching of a neural network embodiment with plurality of CAM based processing cells. One of the ordinary skill in the art would have motivated to make this modification in order to improve operation efficiency (See at least Wang I, para. 0005, ln. 1).  

An output buffer
a second memory array pre-configured with a plurality of responsive codes,
(3) generate a number X of responsive codes or less,
(4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
Shadan explicitly teaches:
and a second memory array pre-configured with a plurality of responsive codes ( See at least Shadan, Fig. 1, 206 [second memory array preconfigured with a plurality of responsive codes] in response to the matched output from 204),
(3) generate a number X of responsive codes or less (See at least Shadan, Fig. 1, 208 [responsive code] in response to the matched output from 204), 
Taha (in view of Wang I) and Shadan both teaches a CAM based match line memory array for search and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Wang I)’s teaching of the match line memory array and Shadan’s teaching of CAM with translation lookaside buffer to achieve the Claimed teaching of first non-volatile memory array and second non-volatile memory array. One of the ordinary skill in the art would have motivated to make this modification in order to reduce the process time (See at least Shadan, Col. 1, ln. 47 – 19).   

Taha in view of Wang I and Shadan did not explicitly teach: 
An output buffer
 (4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
Wang II teaches:
(4) selectively propagate the number X of responsive codes or less to its next processing layer (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [to the next processing layer] and/or bus line 561)
(5) selectively write the number X of responsive codes or less to the output buffer (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 and/or bus line 561 [to the output buffer]).
Taha (in view of Wang I and Shadan) teache a multi-processor neural network architecture with a router in each processor, Wang II teaches an interconnection device to route network inter-connection. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Wang I and Shadan)’s teaching with Wang II’s teaching to achieve the claimed teaching of a 
	Taha in view of Wang I, Shadan and Wang II did not explicitly teach: 
An output buffer
Shafiee explicitly teaches: 
An output buffer ( see at least Shafiee, Abs, para. 2, ln. 7 – 9, where eDRAM buffers that aggregate data between stages)	
Taha and Shafiee both teach hardware based neural network architecture with plurality of processing cells and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha teaching of the neural network architecture and Shafiee’s teaching of eDRAM buffers to aggregate data between pipeline stages to achieve the Claimed teaching of a multiple processing cell neural network embodiment with an output buffer. One of the ordinary skill in the art would have motivated to make this modification in order to reach the best balance of the storage on a chip (See at least Shafiee, Abs. para. 2, ln. 15).  

As of Claim 2, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 1, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
wherein each processing cell comprises: a digital perceptron device for receiving one of the number X of input codes (See at least Wang I, Fig. 13 and para. 0002, ln. 4 – 5, where 130 Non-Volatile Cam memory cell receive input B(1) – B(n)), comparing the one of the number X of input codes with its content codes pre-configured in its first non-volatile memory array (See at 
and a configurable interconnection matrix (CIM) for selectively receiving the zero or one of its responsive codes, selectively propagating the zero or one of its responsive codes to its next processing layer and selectively outputting the zero or one of its responsive codes (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [selectively propagating to the next processing layer] and/or bus line 561 [selectively outputting]) to the output buffer (See at least Shafiee, Abs, para. 2, ln. 7 – 9, where eDRAM buffers [output buffer]).

As of Claim 3, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 2, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
each processing cell further comprises: a first bus and a second bus, wherein the digital perceptron device is connected between the first bus and the second bus, wherein the digital perceptron device receives the one of the number X of input codes from the first bus and outputs the zero or one of its responsive codes to the second bus (See at least Taha, Fig. 10 a, where the input is received from a vertical bus [first bus] to the input buffer and the output buffer sent output through the horizontal bus [second bus]);


As of Claim 4, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 3, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
the output buffer comprises:  a plurality of single-layer output buffers, each of which is connected to the third buses  (See at least Wang II, Fig. 5, bus line 561 [third bus connected to the output buffer]) of one processing layer and stores the number X of responsive codes or less as a plurality of single-layer output codes (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer])
 and a plurality of multi-layer combined output buffers, each of which is connected to the third buses (See at least Wang II, Fig. 5, bus line 561 [third bus connected to the output buffer]) of multiple processing layers and stores a plurality of responsive codes from the third buses of the multiple processing layers as a plurality of multi-layer combined output codes. (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer])

As of Claim 8, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 1, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 


As of Claim 9, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 1, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
wherein the content codes in the first non-volatile memory array and the responsive codes in the second non-volatile memory array for each processing cell are capable of being re-configured according to results of new algorithms or new functionalities (See at least Wang II, para. 0009, ln. 2 – 3, where the invention provide memory configurability and non-volatility). 

As of Claim 10, Claim 10 is the method claim corresponding to Claim 1. Claim 10 is rejected with the same reason as Claim 1. 

As of Claim 11, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a method of Claim 10, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
selectively outputting the number X of responsive codes or less (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [next processing layer] and/or bus line 561 [output buffer]) as a plurality of single-layer output codes to a single-layer output buffer for storage by the X processing cells in the one processing layer (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer]).

As of Claim 14, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a method of Claim 10, Taha in view of Wang I, Wang II, Shafiee and Shadan further teach: 
where the step (5) further comprises:  selectively outputting a plurality of responsive codes (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [next processing layer] and/or bus line 561 [output buffer]) as a plurality of multi-layer combined output codes to a multiple-layer output buffer for storage by the one processing layer together with another at least one processing layer (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer]).

As of Claim 17, Claim 17 is the method claim corresponding to Claim 9. Claim 17 is rejected with the same reason as Claim 9.  

Claim 5 – 7, 12 – 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC)	in view of Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter, Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016, Shadan, US005893929, Mutually .

As of Claim 5, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 4, Taha in view of Wang I, Wang II, Shafiee and Shadan did not explicitly teach: 
the single-layer output codes and the multi-layer combined output codes are applied for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices.
Plank teaches: the single-layer output codes and the multi-layer combined output codes are applied for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices (See at least Plank, Sec. IV B, para. 2, ln. 12, where neuromorphic output are converted to track input [applied to executing pre-programmed computational sequence]).
Taha (in view of Wang I, Wang II, Shadan and Shafiee) and Plank both teach Neuromorphic processor with its application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Wang I, Wang II, Shadan and Shafiee)’s teaching with Plank’s teaching to achieve the claimed teaching of using Neuromorphic processor to drive an analog devices as the result of the combination is predictable.

As of Claim 6, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 5, Taha in view of Wang I, Wang II, Shafiee and Shadan did not explicitly teach:
applying the single-layer output codes for executing the pre-programmed computational sequences or activating the pre-programmed code sequences to drive the analog devices is analogous to autonomous operations in neuromorphic structures of biologic nerve systems.
Plank teaches: applying the single-layer output codes for executing the pre-programmed computational sequences or activating the pre-programmed code sequences to drive the analog devices is analogous to autonomous operations in neuromorphic structures of biologic nerve systems (See at least Sec. 1, ln. 7, architectures for computation are biologically inspired).

As of Claim 7, Taha in view of Wang I, Wang II, Shafiee and Shadan teach a code processor of Claim 4, Taha in view of Wang I, Wang II, Shafiee and Shadan did not explicitly teach:
the multi-layer combined output codes are interpreted as a meaningful object, which is similar to a cognitive process in biologic brains
Plank teaches: the multi-layer combined output codes are interpreted as a meaningful object, which is similar to a cognitive process in biologic brains (See at least Sec. 1, ln. 7, architectures for computation are biologically inspired).
 


As of Claim 13, Claim 13 is the method claim corresponding to Claim 6. Claim 13 is rejected with the same reason as Claim 6.
  
As of Claim 16, Claim 16 is the method claim corresponding to Claim 7. Claim 16 is rejected with the same reason as Claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC)	in view of Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter, Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016, Shadan, US005893929, Mutually Controlled Match-Line-To-Word-Line Transfer Circuit, 1999, Plank , A Unified Hardware/Software Co-Design Framework for Neuromorphic Computing Devices and Applications, 2017 IEEE International Conference on Rebooting Computing ICRC, Page 1 – 8, Nov, 2017 and further in view of Yotaro, JP2004252646, Parallel Neural Network Means Having An Errata Answer Judgment Function, 2004.


applying the multi-layer combined output codes for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices.
Yotaro teaches: applying the multi-layer combined output codes for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices (See at least Yotaro Fig. 1, where output of layer 5 and layer of neural network 41 are both feeding into the device 401 to execute the following computational sequence).
Taha (in view of Wang I, Wang II, Shadan and Shafiee) and Yotaro both teach neuro network device with its application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Wang I, Wang II, Shadan and Shafiee)’s teaching with Yotaro’s teaching to achieve the claimed teaching of using Neuromorphic processor output from multiple layers to executing computational sequences as the result of the combination is predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122